Citation Nr: 0803720	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  05-32 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder. 

2.  Entitlement to service connection for hearing loss in the 
right ear. 

3.  Entitlement to service connection for post-traumatic 
stress disorder. 

4.  Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to December 
1972.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Louis, Missouri (hereinafter RO).  


FINDINGS OF FACT

1.  A lumbar spine disorder clearly and unmistakably pre-
existed service and was not aggravated thereby.

2.  There is no competent evidence that the veteran has a 
current hearing loss disability in the right ear that is the 
result of service.  

3.  The evidence of record does not establish that the 
veteran engaged in combat with the enemy. 

4.  The occurrence of the veteran's claimed stressors has not 
been corroborated by supporting evidence.

5.  There is no competent evidence that the veteran has 
depression as a result of service. 


CONCLUSIONS OF LAW

1.  A lumbar spine disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).

2.  Hearing loss in the right ear was not incurred in or 
aggravated by service and sensorineural hearing loss in the 
right ear may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007). 

3.  Post-traumatic stress disorder was not incurred in active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2007).

4.  Depression was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

With respect to the veteran's claims adjudicated below, VA 
has met the notification and assistance duties under 
applicable statute and regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  With 
regard to the duty to notify, prior to initial adjudication, 
a letter dated in July 2004 satisfied the duty to notify 
provisions.  As for the duty to assist, the veteran's service 
medical records have been obtained, along with VA medical 
records.  The veteran has been afforded VA Compensation and 
Pension examinations.  The veteran reported in December 2006 
that he no additional information to submit and there is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).



II. Legal Criteria/Analysis

Service connection may be granted for disability resulting 
from personal injury or disease during active military 
service, or for aggravation of a pre-existing injury or 
disease during such service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303(a), 3.304.  There are some disabilities, including 
sensorineural hearing loss, for which service connection may 
be presumed if the disorder is manifested to a degree of 10 
percent or more within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of: (1) a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

A.  Lumbar Spine 

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before 


acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  To rebut 
the presumption of sound condition under 38 U.S.C.A. § 1111, 
VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  38 C.F.R. § 
3.304(b); VAOPGCPREC 3-03, 69 Fed. Reg. 25178 (2004); Wagner 
v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004).  The 
veteran is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  See 
Cotant v. Principi, 17 Vet. App. 116, 132 (2003).

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in 
disability [was] due to the natural progress of the" 
preexisting condition.  38 U.S.C.A § 1153.  If this burden is 
met, then the veteran is not entitled to service-connected 
benefits.  However, if the government fails to rebut the 
presumption of soundness under section 1111, the veteran's 
claim is one for service connection.  This means that no 
deduction for the degree of disability existing at the time 
of entrance will be made if a rating is awarded.  Wagner, 370 
F.3d at 1096.  

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 
(1999).  It is an onerous evidentiary standard, requiring 
that the no-aggravation result be "undebatable."  Cotant, 
17 Vet. App. at 131.

In the instant case, an orthopedic consultation obtained in 
connection with the December 1967 entrance examination with 
regard to the veteran's back found the veteran to be fit for 
service.  Accordingly, the presumption of soundness attaches.  
Nevertheless, clear and unmistakable evidence exists that a 
back disability existed 


prior to service, to include a medical history collected in 
December 1967 referencing a pre-service back disability, a 
report from the veteran's personal physician in February 1968 
which indicated that the veteran had sustained a fracture a 
compression fracture due to a fall from a cliff in 1966, and 
several service medical records referring to this pre-service 
fracture.  

As stated above, rebutting the presumption of soundness is a 
two-part analysis.  Thus, as it is shown by clear and 
unmistakable evidence that the veteran sustained a 
compression fracture of the lumbar spine prior to service, 
consideration must be given to whether clear and unmistakable 
evidence exists to show that the veteran's preexisting lumbar 
spine disorder was not aggravated during service in order for 
the presumption of soundness to be rebutted.  A pre-existing 
injury or disease will be considered to have been aggravated 
by active service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease or disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  This includes medical facts and principles that 
may be considered to determine whether the increase is due to 
the natural progress of the condition.  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(a), (b).  A veteran seeking service 
connection by aggravation is not entitled to presumption of 
aggravation in service, where there was temporary worsening 
of symptoms, but the condition itself did not worsen.  Hunt 
v. Derwinski, 1 Vet. App. 292, 296 (1991).

Here, a March 1968 service medical record, while showing that 
the veteran was having trouble with heavy lifting and 
sleeping due to his back, showed that he was able to flex to 
his toes with no spasms or tenderness.  Lumbar motion in all 
other directions was described as full, and there were no 
neurologic deficits.  Thereafter, service medical records 
dated from April 1968 to May 1970 reflect treatment for back 
complaints but reveal no significant objective findings of 
disability, to include that resulting from limitation of 
motion.  The veteran was placed on a limited duty 


profile due to his back that precluded heavy lifting, bending 
exercise, and standing more than 15 minutes without a break.  
No treatment for back complaints from May 1970 to separation 
is documented, and the November 1972 separation examination 
did not reveal a back disorder and showed the veteran 
reporting "no complaints."

After service, the first evidence reflecting treatment for 
back complaints is dated in February 2003, at which time the 
veteran reported back problems that he had prior to service 
that he asserted were made worse during his years in service.  
The assessment on VA outpatient treatment records dated in 
2003 and 2004 was chronic low back pain.  In January 2005, 
the veteran was afforded a VA examination to specifically 
determine whether a back disorder that pre-existed service 
was aggravated by service.  The examiner reviewed the 
clinical records contained in the claims file, to include the 
service medical records as stated above and an October 2004 
VA x-ray that showed a 30 percent anterior compression 
fracture of the L1 vertebral body and degenerative changes of 
the L4/L5 and L5/S1 facet joints, bilaterally.  After an 
examination of the veteran, the physician concluded: 

In the opinion of this examiner, the 
veteran sustained a compression fracture 
of L1 prior to his time in service, and 
was noted to have some episodes of back 
pain while in the service.  In the 
opinion of this examiner [the] veteran's 
initial injury occurred prior to his time 
in service, and there appears to be no 
aggravation or worsening of this 
condition due to his time in service, 
beyond what would have been its normal 
progression.  In the opinion of this 
examiner, the veteran's current condition 
would not be at least as likely as not 
related[] to his time in service.  As 
stated above, his initial condition 
started prior to his time in service, and 
his condition does not appear to be 
aggravated or worsened beyond its normal 
progression during his time in service.  

The record does not contain any competent evidence refuting 
the January 2005 opinion.  Also weighing against the 
veteran's claim is the silent service separation examination 
and the minimal objective clinical findings reflected in the 
service medical records, to include the range of lumbar 
motion findings.  The fact that there is no clinical evidence 
of back complaints from separation from service in 1972 and 
decades after service also weighs against the veteran's 
claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (holding that aggravation in service may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).  As such, the Board finds that 
when the evidence is viewed in it totality, there is clear 
and unmistakable evidence that the veteran's lumbar spine 
disability was not aggravated by service.  As clear and 
unmistakable evidence exists to show both that the veteran's 
lumbar spine disorder preexisted service and was not 
aggravated in service, the presumption of soundness is 
rebutted.  Accordingly, as the evidence of record 
demonstrates that the pre-existing lumbar spine disorder was 
not aggravated by the veteran's military service, service 
connection for a lumbar spine disorder is not warranted.  
Wagner, 370 F.3d at 1096.

B. Hearing loss in Right Ear  

To establish the existence of a current disability, hearing 
status must meet the pure tone and speech recognition 
criteria outlined in 38 C.F.R. § 3.385.  In order to 
establish a current disability pursuant to these criteria, at 
least one of the threshold pure tone levels at 500, 1000, 
2000, 3000, or 4000 Hertz, must measure more than 40 
decibels, or at least 3 of these 5 threshold levels must 
measure more than 25 decibels, or speech recognition must be 
lower than 94 percent.

At the December 1967 service entrance examination, 
audiometric testing revealed hearing thresholds in the right 
ear of 20, 20, 15, 15, and 15 decibels at 500, 1000, 2000, 
3000, and 4000 Hertz, respectively.  The veteran described 
pain and other problems involving the right ear in 1971, and 
hearing loss in the right ear associated with wax buildup was 
noted.  Otitis externa in the right ear was diagnosed in July 
1971.  The veteran did not express having any ear problems at 
the November 1972 


separation examination, and audiometric testing at that time 
revealed hearing thresholds of 25, 35, 20, and 20 decibels at 
500, 1,000, 2000, and 4,000 Hertz, respectively.  

After service, the veteran was afforded a VA audiological 
examination in January 2005 to determine whether he has 
hearing loss in the right ear as result of service.  The 
audiometric and speech recognition readings at that time did 
not reveal evidence of a current hearing loss disability in 
the right ear as defined by 38 C.F.R. § 3.385.  In this 
regard, the hearing thresholds were 20 decibels at 500, 1000, 
2000, and 3000 Hertz and 25 decibels at 4000 Hertz.  The 
speech recognition score in the right ear was 94 percent.  

At the January 2005 audiological examination, the examiner 
also reviewed the clinical history contained in the claims 
file, noting that the veteran was seen in 1971 for external 
otitis and impacted cerumen.  He indicated that prior to 
removal of the cerumen, hearing testing showed a moderate 
loss of hearing and that hearing was within normal limits 
after the removal of the cerumen.  He indicated that pure 
tone thresholds were normal upon testing after deployment to 
Vietnam without signs of an early noise induced hearing loss.  
The examiner indicated that the pure tone thresholds were 
normal upon audiometric testing at service discharge except 
for a 35 decibel threshold at 1000 Hertz in the right ear.  
During the examination, the veteran reported that he was 
exposed to noise as a "door gunner" during service, and 
that he also was exposed to noise from explosions and other 
sounds related to combat.  He indicated that he believed his 
hearing decreased in particular after a rocket attack.  
Following the examination, the diagnosis was normal hearing 
sensitivity in the right ear from 500 to 4000 Hertz.  

Following the examination, the physician noted that the 
current test results revealed better hearing at 1000 Hertz in 
the right ear than was reported at the time of discharge, and 
that "[t]he 35 dB threshold reported at discharge is more 
likely than not an error."  He also commented as follows: 

The record establishes that at time of 
discharge, there was no hearing loss 
meeting VA criterion for disability.  The 
discharge results do no suggest an early 
noise induced hearing loss.  The hearing 
loss recorded in 1971 is consistent with 
occlusion of the ear canal by impacted 
cerumen.  As shown by the record, removal 
of the blockage returned hearing to 
within normal limits.  

The examiner concluded that it was "a medical certainty that 
hearing loss is not a consequence of acoustic trauma in 
service."  

The record reveals no competent medical evidence to rebut 
this opinion, and there is otherwise no competent evidence 
demonstrating that the veteran has a current hearing loss 
disability in the right ear as defined by regulation that is 
etiologically related to service.  

As for the veteran's assertions that he has a current hearing 
loss disability that is related to service, such assertions 
cannot be used to establish a claim as a layperson is not 
qualified to render a medical opinion regarding the etiology 
of disorders and disabilities.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (finding that competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  As such, service 
connection for hearing loss in the right ear is not 
warranted.  Hickson, 12 Vet. App. at 253.  

C.  Post-Traumatic Stress Disorder (PTSD)  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current 


disability.  Id.; see also Pond v. West, 12 Vet App. 341, 346 
(1999).  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (2007); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that:

[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be "satisfactory," e.g., 
credible, and "consistent with the 
circumstances, conditions, or hardships 
of [combat] service."  Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304. 

If the claimant did not engage in combat with the enemy or if 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Service department records must support, and not contradict, 
the claimant's testimony regarding non-combat stressors.  
Doran v. Brown, 6 Vet. App. 283 (1994).

The veteran's service personnel records show that he served 
in the Republic of Vietnam from May 1970 to May 1971 as an 
"arts and crafts" and supply specialist.  No decorations, 
medals, badges, or commendations confirming the veteran's 
participation in combat are demonstrated.  

The record reflects diagnoses of PTSD on multiple VA 
treatment records.  As for the stressors that the veteran 
claims produced PTSD, the veteran asserts that he has 
sleepless nights with horrible dreams in which he sees the 
faces of the people he killed in Vietnam.  In response to a 
request from the RO for detailed information to allow for 
verification of the alleged stressors, the veteran reported 
that he served as a "door gunner when needed" on 
helicopters in a July 2004 statement.  He asserted that such 
duty took place in Phu Loi "45-50 miles" northeast of 
Saigon with the 11th Aviation Battalion, H.H. Company, but 
provided not further information as to the specific location 
or dates that such duty occurred.  

A statement from the veteran's wife, who met the veteran in 
Vietnam, was received in December 2004.  The statement 
referred to an incident in which she and the veteran were in 
close proximity to a rocket attack that did not result in 
anybody getting hurt.  She also reported that they would have 
to go to a bunker two or three times per week when warning 
sirens sounded.  She said that when she and the veteran 
returned to the United States in 1971, they were in proximity 
to a cannon that was shot at the local fairgrounds in 
celebration of the Fourth of July, causing the veteran and 
her to hide under the table in a "flashback" to Vietnam.  

As the official service department records do not show that 
the veteran engaged in combat, the veteran's assertions of 
service stressors are not sufficient to establish their 
occurrence.  Rather, a service stressor must be established 
by official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  As such, while the record reflects 
several diagnoses of PTSD, the issue for consideration is 
whether there is sufficient corroboration of the claimed 
stressors to warrant a grant of the veteran's claim.  "Just 
because a physician or other health professional accepted 
appellant's description of his [wartime] experiences as 


credible and diagnosed appellant as suffering from PTSD does 
not mean the [Board is] required to grant service connection 
for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  

In short, the objective evidence of record does not show that 
the veteran engaged in combat with the enemy, and therefore 
his statements are not sufficient to establish the occurrence 
of the claimed stressors.  As the veteran did not engage in 
combat with the enemy, a service stressor must be established 
by official service records or other credible supporting 
evidence.  However, neither the veteran nor his wife has 
supplied sufficiently specific information as to his alleged 
stressors to allow for their verification by the U.S. Armed 
Service Center for Research of Unit Records.  The Board notes 
that the duty to assist is not a "one way street," and that 
when, as in the instant case with respect to specifics as to 
alleged stressors, it is the veteran or his wife that has the 
"information that is essential in obtaining the putative 
evidence," the veteran cannot "passively wait" for the 
assistance of the VA.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Accordingly, the claim for service connection 
for PTSD must be denied. 

D.  Depression 

The service medical records, to include the November 1972 
separation examination, do not reflect any evidence of a 
psychiatric disorder, to include depression.  The post 
service evidence reflects VA outpatient treatment reports 
dated over three decades after service reflecting treatment 
for symptoms of depression, but there is no competent medical 
evidence linking depression to service.  As such, and as the 
veteran's statements are not competent evidence to establish 
the required link between depression and service, service 
connection for depression is not warranted.   

E.  Final Considerations  

Finally, in reaching the above decisions, the Board 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the 


veteran's claims for service connection for a compression 
fracture of the lumbar spine, hearing loss in the right ear, 
PTSD, and depression, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 

ORDER

Service connection for a lumbar spine disorder is denied. 

Service connection for hearing loss in the right ear is 
denied.  

Service connection for PTSD is denied. 

Service connection for depression is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


